Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Status of Claims
In the documents filed on 04/04/2022: 
Claim(s) 1, 9, 14, 17, 19, 21, and 24-25 (and by extension its/their dependents) have been amended. 
Claim(s) 3-4, 10-11, 15-16 and 20 has/have been canceled. 
No claim(s) is/are new. 
Claim(s) 1-2, 5-9, 12-14, 17-19, and 21-27 is/are pending in this application.
Claim(s) 1-2, 5-9, 12-14, 17-19, and 21-27 have been rejected below. 
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 21 depends on claim 1 and comes after claim(s) 17 which is independent. Claim 21 should come before claim(s) 17 because of its dependency on claim 1 (claim 21 should come immediately after claim 14).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7-9, 12-14, 17-19, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aalund (US 10,124,893), Turban (US 2012/0259505), Gariepy (US 2016/0124434), Constans (US 2013/0026299) and Harrington (2019/0061531).

With respect to claim 1 Aalund teaches a system for identifying and responding to problem conditions for an aerial vehicle, the system comprising one or more processors (Aalund Fig. 3 element 308, 334 Col 13:33-52, 15:11-31) configured to:
receive, from an aerial vehicle of the aerial vehicles, sensor feedback (Aalund Col 2:42-67, 6:32-49);
generate, using one or more supervised machine learning (ML) models (Aalund Col 3:1-40) and based on the sensor feedback (Aalund Col 2:42-67, 6:32-49), (i) a plurality of likelihood values corresponding to a plurality of possible problem conditions (Aalund Col 3:1-40, 24:55-25:6), wherein each respective likelihood value of the plurality of likelihood values indicates a likelihood of the aerial vehicle experiencing a corresponding problem condition of the plurality of possible problem conditions (Aalund Col 3:1-40, 24:55-25:6) and (ii) a plurality of remaining flight metrics corresponding to the plurality of possible problem conditions (Aalund Fig. 1 Col 6:32-7:21), wherein each respective remaining flight metric of the plurality of remaining flight metrics is  specific to the aerial vehicle experiencing a corresponding problem condition of the plurality of possible problem conditions (Aalund Fig. 1 Col 6:32-7:21);
identify a particular problem condition of the plurality of possible problem conditions based on the likelihood values corresponding to the plurality of possible problem conditions (Aalund Fig. 610 Col 25:51-61);
determine a mitigation response for the particular problem condition based on (i) a mission assigned to the aerial vehicle (Aalund Fig. 612 Col 25:62-26:5) and (ii) the corresponding remaining flight metric generated by the one or more supervised ML models for the particular problem condition (Aalund Fig. 1 Col 6:32-7:21); and
send the mitigation response to the aerial vehicle in order to cause the aerial vehicle to maneuver according to the mitigation response and thereby automatically respond to the particular problem condition (Aalund Fig. 612, 614 Col 25:62-26:5). 
Although Aalund does not explicitly disclose the presence of multiple/a plurality of UAVs and that the UAV is one of a plurality of UAVs, this would appear to be an obvious modification to Aalund because fleets of UAVs are common in the art. However, assuming arguendo and it is not, applicant has been provided with Gariepy.
Gariepy teaches a system for identifying and responding to problem conditions for a plurality of aerial vehicles (Gariepy ¶[105]). 
Thus as shown above Aalund teaches a base invention of determining faults on a UAV and Gariepy teaches determining faults on a plurality of UAVs. These two references are analogous to one another because both systems are drawn to determining faults on UAVs. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Aalund to apply the teachings of Gariepy because the teaching of determining faults on a plurality of UAVs taught by Gariepy was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of determining faults on a UAV taught by Aalund to yield the advantage of it allows the system to coordinate between multiple UAVs which are assigned to a task and thus increases the capabilities of the system and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of: 
identify a particular problem condition of the plurality of possible problem conditions based on the plurality of likelihood values corresponding to the plurality of possible problem conditions

As shown above, Aalund does teach identifying a particular problem condition as well as a plurality of likelihood values corresponding to the plurality of possible problem conditions (Aalund Col 3:1-40, 24:55-25:6). However Aalund does not explicitly state that the identification of the particular problem condition of the plurality of possible problem conditions is based on the plurality of likelihood values (ie using multiple likelihood values to identify a single particular problem condition). 
Turban teaches a system for identifying faults on an aircraft including identifying a particular problem condition of the plurality of possible problem conditions (Turban Fig. 8 ¶[13-19, 124-125]) based on the plurality of likelihood values corresponding to the plurality of possible problem conditions (Turban Fig. 8 ¶[115-119, 124-125]).
Thus as shown above Aalund teaches a base invention of determining faults on a UAV with likelihood values and Turban teaches using a plurality of likelihood values to identify a particular problem condition. These two references are analogous to one another because both systems are drawn to identifying problems on aircrafts by correlating sensor readings. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Aalund to apply the teachings of Turban because the teaching of using a plurality of likelihood values to identify a particular problem condition taught by Turban was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of determining faults on a UAV with likelihood values taught by Aalund to yield the advantage of allowing the system to better identify an issue by eliminating issues it knows are less likely end thus make the system safer and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of:
wherein the one or more supervised ML models have been trained using training data generated by the plurality of aerial vehicles having a plurality of different configurations;

As has been shown above, Aalund in view of Gariepy does teach creating supervised ML models using a plurality of aerial vehicles. However, Aalund as modified previously does not teach that the supervised ML models are created based on the vehicles having a plurality of different configurations. However this feature is rendered obvious by the teachings of Constans. 
Constans teaches a method of controlling an aircraft using predetermined predictive models (Constans ¶[28, 60]). As part of its teaching, Constans teaches a technique wherein there are multiple models to handle different aircraft configurations (Constans ¶[131]) because an aircraft naturally handles differently in a different configuration. It is recognized by MPEP 2143.I.D that applying a known technique to a known device, method, or product ready for improvement to yield predictable results is obvious (See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976)). Although Constans’s models are not “supervised ML models,” Constans’s models are comparable to the claimed “supervised ML models” because both are used to control and monitor parameters on an aircraft. One of ordinary skill in the art would recognize that the technique taught by Constans of having multiple models for use in different aircraft configurations would be equally applicable to aircrafts using other types of control models. In view of this teaching, it would be obvious to modify Aalund to include multiple supervised ML models each of which corresponding to an aircraft in a different configurations. From this it would logically follow that these multiple supervised ML models would be trained using training data generated by the plurality of aerial vehicles having a plurality of different configurations (in the manner previously shown to be taught by Aalund) because it would be necessary to fly the aircrafts in these configurations to gather the training data. Therefore Aalund as modified to use the technique taught by Constans renders this limitation obvious. 
With respect to the limitation of:
(ii) a plurality of threshold values that are specific to a configuration of the aerial vehicle, wherein the configuration of the aerial vehicle is one of the plurality of different configurations

As shown above, Aalund in view of Constans renders obvious the use of different models for different configurations of an aerial vehicle. It would logically follow that the thresholds used for the different models would themselves need to be different as well and thus the limitation would appear to be obvious. However, assuming arguendo that the limitation is not obvious applicant has been provided with Harrington. 
Harrington teaches a method for controlling an aerial vehicle using thresholds (Harrington ¶[4-5, 52]). Harrington further teaches a plurality of threshold values (Harrington ¶[57]) that are specific to a configuration of the aerial vehicle (Harrington ¶[57]), wherein the configuration of the aerial vehicle is one of the plurality of different configurations (Harrington ¶[57] “In an embodiment, the threshold is application specific depending on the configuration of system… Different system and aircraft configurations may require different thresholds…”). It is noted that although these thresholds are used for controlling the aircraft, they are also used in combination with the failure condition/monitoring systems to avoid errors (Harrington ¶[5, 52] note: the thresholds would necessarily be set to avoid/prevent faults within the system to make sure it was safe) and therefore are analogous to applicant’s thresholds which are used for fault monitoring.
Thus as shown above Aalund teaches a base invention of a system for identifying and responding to problem conditions for an aerial vehicle via models with thresholds and Harrington teaches a plurality of threshold values that are specific to a configuration of the aerial vehicle. These two references are analogous to one another because both are drawn to the control and monitoring of aircraft parameters. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Aalund to apply the teachings of Harrington because the teaching of a plurality of threshold values that are specific to a configuration of the aerial vehicle taught by Harrington was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for identifying and responding to problem conditions for an aerial vehicle via models with thresholds taught by Aalund to yield the advantage of allowing the system to more properly control and identify issues for an aircraft in different configurations and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 17, Aalund teaches a method of identifying and responding to problem conditions for an aerial vehicle, the method comprising:
receiving, by one or more processors of one or more computing devices (Aalund Fig. 3 element 308, 334 Col 13:33-52, 15:11-31), from an aerial vehicle of the plurality of aerial vehicles, sensor feedback (Aalund Col 2:42-67, 6:32-49);
generating, by the one or more processors, using one or more supervised machine learning (ML) models (Aalund Col 3:1-40), and based on the sensor feedback (Aalund Col 2:42-67, 6:32-49), (i) a plurality of likelihood values corresponding to a plurality of possible problem conditions, wherein each respective likelihood value of the plurality of likelihood values indicates a likelihood of the aerial vehicle experiencing a corresponding problem condition of the plurality of possible problem conditions (Aalund Col 3:1-40, 24:55-25:6) and (ii) a plurality of remaining flight metrics corresponding to the plurality of possible problem conditions (Aalund Fig. 1 Col 6:32-7:21), wherein each respective remaining flight metric of the plurality of remaining flight metrics is  specific to the aerial vehicle experiencing the a corresponding problem condition of the plurality of possible problem conditions (Aalund Fig. 1 Col 6:32-7:21);
identifying, by the one or more processors, a particular problem condition of the plurality of possible problem conditions based on the likelihood values corresponding to the plurality of possible problem conditions (Aalund Fig. 610 Col 25:51-61);
determining, by the one or more processors, a mitigation response for the particular problem condition based on (i) a mission assigned to the aerial vehicle (Aalund Fig. 612 Col 25:62-26:5) and (ii) the 5remaining flight metric generated by the one or more supervised ML models for the particular problem condition (Aalund Fig. 1 Col 6:32-7:21); and
sending, by the one or more processors, the mitigation response to the aerial vehicle in order to cause the aerial vehicle to maneuver according to the mitigation response and thereby automatically respond to the particular problem condition (Aalund Fig. 612, 614 Col 25:62-26:5). 
It is noted that Aalund does not explicitly disclose the presence of multiple/a plurality of UAVs and that the UAV is one of a plurality of UAVs. Although this would appear to be an obvious modification to Aalund because fleets of UAVs are common in the art, assuming arguendo and it is not, applicant has been provided with Gariepy.
Gariepy teaches a system for identifying and responding to problem conditions for a plurality of aerial vehicles (Gariepy ¶[105]). 
Thus as shown above Aalund teaches a base invention of determining faults on a UAV and Gariepy teaches determining faults on a plurality of UAVs. These two references are analogous to one another because both systems are drawn to determining faults on UAVs. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Aalund to apply the teachings of Gariepy because the teaching of determining faults on a plurality of UAVs taught by Gariepy was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of determining faults on a UAV taught by Aalund to yield the advantage of it allows the system to coordinate between multiple UAVs which are assigned to a task and thus increases the capabilities of the system and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of: 
identify a particular problem condition of the plurality of possible problem conditions based on the plurality of likelihood values corresponding to the plurality of possible problem conditions
As shown above, Aalund does teach identifying a particular problem condition as well as a plurality of likelihood values corresponding to the plurality of possible problem conditions (Aalund Col 3:1-40, 24:55-25:6). However Aalund does not explicitly state that the identification of the particular problem condition of the plurality of possible problem conditions is based on the plurality of likelihood values (ie using multiple likelihood values to identify a single particular problem condition). 
Turban teaches a system for identifying faults on an aircraft including identifying a particular problem condition of the plurality of possible problem conditions (Turban Fig. 8 ¶[13-19, 124-125]) based on the plurality of likelihood values corresponding to the plurality of possible problem conditions (Turban Fig. 8 ¶[115-119, 124-125]).
Thus as shown above Aalund teaches a base invention of determining faults on a UAV with likelihood values and Turban teaches using a plurality of likelihood values to identify a particular problem condition. These two references are analogous to one another because both systems are drawn to identifying problems on aircrafts by correlating sensor readings. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Aalund to apply the teachings of Turban because the teaching of using a plurality of likelihood values to identify a particular problem condition taught by Turban was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of determining faults on a UAV with likelihood values taught by Aalund to yield the advantage of allowing the system to better identify an issue by eliminating issues it knows are less likely end thus make the system safer and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of:
wherein the one or more supervised ML models have been trained using training data generated by the plurality of aerial vehicles having a plurality of different configurations;

As has been shown above, Aalund in view of Gariepy does teach creating supervised ML models using a plurality of aerial vehicles. However, Aalund as modified previously does not teach that the supervised ML models are created based on the vehicles having a plurality of different configurations. However this feature is rendered obvious by the teachings of Constans. 
Constans teaches a method of controlling an aircraft using predetermined predictive models (Constans ¶[28, 60]). As part of its teaching, Constans teaches a technique wherein there are multiple models to handle different aircraft configurations (Constans ¶[131]) because an aircraft naturally handles differently in a different configuration. It is recognized by MPEP 2143.I.D that applying a known technique to a known device, method, or product ready for improvement to yield predictable results is obvious (See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976)). Although Constans’s models are not “supervised ML models,” Constans’s models are comparable to the claimed “supervised ML models” because both are used to control and monitor parameters on an aircraft. One of ordinary skill in the art would recognize that the technique taught by Constans of having multiple models for use in different aircraft configurations would be equally applicable to aircrafts using other types of control models. In view of this teaching, it would be obvious to modify Aalund to include multiple supervised ML models each of which corresponding to an aircraft in a different configurations. From this it would logically follow that these multiple supervised ML models would be trained using training data generated by the plurality of aerial vehicles having a plurality of different configurations (in the manner previously shown to be taught by Aalund) because it would be necessary to fly the aircrafts in these configurations to gather the training data. Therefore Aalund as modified to use the technique taught by Constans renders this limitation obvious. 
With respect to the limitation of:
(ii) a plurality of threshold values that are specific to a configuration of the aerial vehicle, wherein the configuration of the aerial vehicle is one of the plurality of different configurations

As shown above, Aalund in view of Constans renders obvious the use of different models for different configurations of an aerial vehicle. It would logically follow that the thresholds used for the different models would themselves need to be different as well and thus the limitation would appear to be obvious. However, assuming arguendo that the limitation is not obvious applicant has been provided with Harrington. 
Harrington teaches a method for controlling an aerial vehicle using thresholds (Harrington ¶[4-5, 52]). Harrington further teaches a plurality of threshold values (Harrington ¶[57]) that are specific to a configuration of the aerial vehicle (Harrington ¶[57]), wherein the configuration of the aerial vehicle is one of the plurality of different configurations (Harrington ¶[57] “In an embodiment, the threshold is application specific depending on the configuration of system… Different system and aircraft configurations may require different thresholds…”). It is noted that although these thresholds are used for controlling the aircraft, they are also used in combination with the failure condition/monitoring systems to avoid errors (Harrington ¶[5, 52] note: the thresholds would necessarily be set to avoid/prevent faults within the system to make sure it was safe) and therefore are analogous to applicant’s thresholds which are used for fault monitoring.
Thus as shown above Aalund teaches a base invention of a system for identifying and responding to problem conditions for an aerial vehicle via models with thresholds and Harrington teaches a plurality of threshold values that are specific to a configuration of the aerial vehicle. These two references are analogous to one another because both are drawn to the control and monitoring of aircraft parameters. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Aalund to apply the teachings of Harrington because the teaching of a plurality of threshold values that are specific to a configuration of the aerial vehicle taught by Harrington was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for identifying and responding to problem conditions for an aerial vehicle via models with thresholds taught by Aalund to yield the advantage of allowing the system to more properly control and identify issues for an aircraft in different configurations and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 25, Aalund teaches a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a computing device (Aalund Fig. 3 element 308, 334 Col 13:33-52, 15:11-31), cause the computing device to perform operations comprising:
receiving, from an aerial vehicle of the aerial vehicles, sensor feedback (Aalund Col 2:42-67, 6:32-49);
generate, using one or more supervised machine learning (ML) models (Aalund Col 3:1-40) and based on the sensor feedback (Aalund Col 2:42-67, 6:32-49), (i) a plurality of likelihood values corresponding to a plurality of possible problem conditions (Aalund Col 3:1-40, 24:55-25:6), wherein each respective likelihood value of the plurality of likelihood values indicates a likelihood of the aerial vehicle experiencing a corresponding problem condition of the plurality of possible problem conditions (Aalund Col 3:1-40, 24:55-25:6) and (ii) a plurality of remaining flight metrics corresponding to the plurality of possible problem conditions (Aalund Fig. 1 Col 6:32-7:21), wherein each respective remaining flight metric of the plurality of remaining flight metrics is  specific to the aerial vehicle experiencing a corresponding problem condition of the plurality of possible problem conditions (Aalund Fig. 1 Col 6:32-7:21);
identifying a particular problem condition of the plurality of possible problem conditions based on the likelihood values corresponding to the plurality of possible problem conditions (Aalund Fig. 610 Col 25:51-61);
determining a mitigation response for the particular problem condition based on (i) a mission assigned to the aerial vehicle (Aalund Fig. 612 Col 25:62-26:5) and (ii) the corresponding remaining flight metric generated by the one or more supervised ML models for the particular problem condition (Aalund Fig. 1 Col 6:32-7:21); and
sending the mitigation response to the aerial vehicle in order to cause the aerial vehicle to maneuver according to the mitigation response and thereby automatically respond to the particular problem condition (Aalund Fig. 612, 614 Col 25:62-26:5). 
It is noted that Aalund does not explicitly disclose the presence of multiple/a plurality of UAVs and that the UAV is one of a plurality of UAVs. Although this would appear to be an obvious modification to Aalund because fleets of UAVs are common in the art, assuming arguendo and it is not, applicant has been provided with Gariepy.
Gariepy teaches a system for identifying and responding to problem conditions for a plurality of aerial vehicles (Gariepy ¶[105]). 
Thus as shown above Aalund teaches a base invention of determining faults on a UAV and Gariepy teaches determining faults on a plurality of UAVs. These two references are analogous to one another because both systems are drawn to determining faults on UAVs. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Aalund to apply the teachings of Gariepy because the teaching of determining faults on a plurality of UAVs taught by Gariepy was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of determining faults on a UAV taught by Aalund to yield the advantage of it allows the system to coordinate between multiple UAVs which are assigned to a task and thus increases the capabilities of the system and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of: 
identify a particular problem condition of the plurality of possible problem conditions based on the plurality of likelihood values corresponding to the plurality of possible problem conditions
As shown above, Aalund does teach identifying a particular problem condition as well as a plurality of likelihood values corresponding to the plurality of possible problem conditions (Aalund Col 3:1-40, 24:55-25:6). However Aalund does not explicitly state that the identification of the particular problem condition of the plurality of possible problem conditions is based on the plurality of likelihood values (ie using multiple likelihood values to identify a single particular problem condition). 
Turban teaches a system for identifying faults on an aircraft including identifying a particular problem condition of the plurality of possible problem conditions (Turban Fig. 8 ¶[13-19, 124-125]) based on the plurality of likelihood values corresponding to the plurality of possible problem conditions (Turban Fig. 8 ¶[115-119, 124-125]).
Thus as shown above Aalund teaches a base invention of determining faults on a UAV with likelihood values and Turban teaches using a plurality of likelihood values to identify a particular problem condition. These two references are analogous to one another because both systems are drawn to identifying problems on aircrafts by correlating sensor readings. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Aalund to apply the teachings of Turban because the teaching of using a plurality of likelihood values to identify a particular problem condition taught by Turban was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of determining faults on a UAV with likelihood values taught by Aalund to yield the advantage of allowing the system to better identify an issue by eliminating issues it knows are less likely end thus make the system safer and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of:
wherein the one or more supervised ML models have been trained using training data generated by the plurality of aerial vehicles having a plurality of different configurations;

As has been shown above, Aalund in view of Gariepy does teach creating supervised ML models using a plurality of aerial vehicles. However, Aalund as modified previously does not teach that the supervised ML models are created based on the vehicles having a plurality of different configurations. However this feature is rendered obvious by the teachings of Constans. 
Constans teaches a method of controlling an aircraft using predetermined predictive models (Constans ¶[28, 60]). As part of its teaching, Constans teaches a technique wherein there are multiple models to handle different aircraft configurations (Constans ¶[131]) because an aircraft naturally handles differently in a different configuration. It is recognized by MPEP 2143.I.D that applying a known technique to a known device, method, or product ready for improvement to yield predictable results is obvious (See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976)). Although Constans’s models are not “supervised ML models,” Constans’s models are comparable to the claimed “supervised ML models” because both are used to control and monitor parameters on an aircraft. One of ordinary skill in the art would recognize that the technique taught by Constans of having multiple models for use in different aircraft configurations would be equally applicable to aircrafts using other types of control models. In view of this teaching, it would be obvious to modify Aalund to include multiple supervised ML models each of which corresponding to an aircraft in a different configurations. From this it would logically follow that these multiple supervised ML models would be trained using training data generated by the plurality of aerial vehicles having a plurality of different configurations (in the manner previously shown to be taught by Aalund) because it would be necessary to fly the aircrafts in these configurations to gather the training data. Therefore Aalund as modified to use the technique taught by Constans renders this limitation obvious. 
With respect to the limitation of:
(ii) a plurality of threshold values that are specific to a configuration of the aerial vehicle, wherein the configuration of the aerial vehicle is one of the plurality of different configurations

As shown above, Aalund in view of Constans renders obvious the use of different models for different configurations of an aerial vehicle. It would logically follow that the thresholds used for the different models would themselves need to be different as well and thus the limitation would appear to be obvious. However, assuming arguendo that the limitation is not obvious applicant has been provided with Harrington. 
Harrington teaches a method for controlling an aerial vehicle using thresholds (Harrington ¶[4-5, 52]). Harrington further teaches a plurality of threshold values (Harrington ¶[57]) that are specific to a configuration of the aerial vehicle (Harrington ¶[57]), wherein the configuration of the aerial vehicle is one of the plurality of different configurations (Harrington ¶[57] “In an embodiment, the threshold is application specific depending on the configuration of system… Different system and aircraft configurations may require different thresholds…”). It is noted that although these thresholds are used for controlling the aircraft, they are also used in combination with the failure condition/monitoring systems to avoid errors (Harrington ¶[5, 52] note: the thresholds would necessarily be set to avoid/prevent faults within the system to make sure it was safe) and therefore are analogous to applicant’s thresholds which are used for fault monitoring.
Thus as shown above Aalund teaches a base invention of a system for identifying and responding to problem conditions for an aerial vehicle via models with thresholds and Harrington teaches a plurality of threshold values that are specific to a configuration of the aerial vehicle. These two references are analogous to one another because both are drawn to the control and monitoring of aircraft parameters. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Aalund to apply the teachings of Harrington because the teaching of a plurality of threshold values that are specific to a configuration of the aerial vehicle taught by Harrington was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for identifying and responding to problem conditions for an aerial vehicle via models with thresholds taught by Aalund to yield the advantage of allowing the system to more properly control and identify issues for an aircraft in different configurations and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 2, Aalund as previously modified teaches a system further comprising the aerial vehicle, wherein the one or more processors are part of one or more server computing devices remote from the aerial vehicle, and wherein the aerial vehicle is an unmanned aerial vehicle (Aalund Fig. 3 element 302 Col 12:37-62). 

With respect to claims 5 and 18, Aalund as previously modified teaches a system wherein each respective remaining flight metric comprises a remaining flight time for the aerial vehicle (Aalund 6:32-7:21). 

With respect to claim 7, Aalund as previously modified teaches a system wherein the particular problem condition corresponds to a current problem with the aerial vehicle (Aalund 6:32-7:21 “real-time sensor data of the UAV 102 when assessing the health of the UAV”). 

With respect to claim 8, Aalund as previously modified teaches a system wherein the particular problem condition corresponds to an expected future problem with the aerial vehicle (Aalund 6:32-7:21). 

With respect to claims 9 and 19, Aalund as previously modified teaches a system wherein identifying the particular problem condition comprises: determining whether the likelihood value corresponding to the particular problem condition exceeds a corresponding threshold value of the plurality of threshold values, wherein the corresponding threshold value is associated with the particular problem condition (Aalund 6:32-7:21 “Performance threshold,” Constans ¶[131], Harrington ¶[57] as shown above the combination of Aalund  in view of Constans and Harrington teaching having different models/thresholds for different aircraft configurations). 

With respect to claim 12, Aalund as previously modified teaches a system wherein the one or more processors are further configured to, after identifying the particular problem condition, flagging the aerial vehicle for inspection (Aalund Col 1:16-32, 3:53-4:3).

With respect to claim 13, Aalund as previously modified teaches a system wherein the one or more processors are further configured to determine the mitigation response further based on a severity of the particular problem condition (Aalund 6:32-7:21). 

With respect to claim 14, Aalund as previously modified teaches a system wherein the particular problem condition corresponds to one or more of. (i) a broken propeller, (ii) a battery failure or anomaly, or (iii) a motor failure or anomaly, (iv) an improperly secured propeller, (v) an improperly tuned motor, (vi) a stuck propeller, (vii) a worn or broken aerodynamic surface, (viii) a loose structural member, or (ix) a board failure or anomaly (Aalund 7:22-32, 12:5-19, Note: citation 7:22-32 talks about the propulsion system failing and citation 12:5-19 discloses that the propulsion system includes both propellers and motor and thus covers at least (i), (iii), (iv), (v), and (vi)).
With respect to claims 21 and 24, Aalund as previously modified teaches a system wherein the training data comprises a plurality of labeled sensor feedback generated by the plurality of aerial vehicles, wherein each respective labeled sensor feedback of the plurality of labeled sensor feedback is labeled with a corresponding problem condition experienced by a corresponding aerial vehicle by which the respective labeled sensor feedback was generated (Aalund Col 3:1-40). 

With respect to claim 22, Aalund as previously modified teaches a system wherein the one or more supervised ML models (Aalund Col 3:1-40) are trained to generate (i) the plurality of likelihood values (Aalund Col 3:1-40, 24:55-25:6) and (ii) the plurality of remaining flight metrics further based on an operating condition of the aerial vehicle (Aalund Col 3:1-40), and wherein the one or more processors are further configured to: 
determine a value of the operating condition (Aalund Col 3:1-40, 24:55-25:6); and 
provide the value of the operating condition as input to the one or more supervised ML models (Aalund Col 3:1-40, 24:55-25:6). 
With respect to claim 23, Aalund as previously modified teaches a system wherein the operating condition comprises a weather condition (Aalund Col 2:42-67, 6:32-49). 
With respect to claim 26, Aalund as previously modified teaches a system wherein the plurality of remaining flight metrics are generated before occurrence of any of the plurality of possible problem conditions (Aalund 6:32-7:21), and wherein 8each respective remaining flight metric of the plurality of remaining flight metrics represents an amount of flight remaining until the corresponding problem condition occurs (Aalund Fig. 1 Col 6:32-7:21). 
With respect to claim 27, Aalund as previously modified teaches a system wherein the one or more supervised ML models are trained to generate the plurality of remaining flight metrics further based on a flight pattern of the aerial vehicle (Aalund Col 14:61-15:10 route information/navigation information), and wherein the one or more processors are further configured to:
determine a flight pattern assigned to the aerial vehicle (Aalund Col 14:61-15:10); and
provide the flight pattern as input to the one or more supervised ML models (Aalund Col 14:61-15:10). 9 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aalund (US 10,124,893), Turban (US 2012/0259505), Gariepy (US 2016/0124434), Constans (US 2013/0026299) and Harrington (2019/0061531) and further in view of Johnson (2016/0307447).
With respect to claim 6, although Aalund as previously modified does teach wherein each respective remaining flight metric comprises a remaining flight time for the aerial vehicle and uses this to determine possible corrective actions (Aalund 6:32-7:21) Aalund never explicitly states that the remaining flight metric comprises a remaining flight distance for the aerial vehicle. However, it is noted that the relationship between time and distance traveled is very old and well known (T*V=D) and therefore it would be obvious to modify Aalund such that the remaining flight metric comprises a remaining flight distance. However, assuming arguendo that it is not, applicant has been provided with Johnson.
Johnson teaches a system for identifying and responding to problem conditions for an aerial vehicle wherein each respective remaining flight metric comprises a remaining flight distance for the aerial vehicle (Johnson ¶[39-40]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665 
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665